      Case 6:19-cv-00537-ADA Document 38-1 Filed 05/06/20 Page 1 of 4




                 UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TEXAS
                        WACO DIVISION



SOLAS OLED LTD.,
                         Plaintiff,
                                          Case No. 6:19-cv-00514-ADA
     v.

DELL INC.,
                         Defendant.



SOLAS OLED LTD.,
                         Plaintiff,
                                          Case No. 6:19-cv-00515-ADA
     v.

GOOGLE LLC,
                         Defendant.



SOLAS OLED LTD.,
                         Plaintiff,
                                          Case No. 6:19-cv-00537-ADA
     v.

APPLE INC.,
                         Defendant.




SOLAS OLED LTD.,
                         Plaintiff,
                                          Case No. 6:19-cv-00631-ADA
     v.

HP INC.,
                         Defendant.
        Case 6:19-cv-00537-ADA Document 38-1 Filed 05/06/20 Page 2 of 4




                         [PROPOSED] SCHEDULING ORDER

     In response to the Court orders in the above-captioned cases resetting the Markman hearing

for August 14, 2020, and setting jury selection and trial for May 10, 2021, the Court ORDERS

that the following schedule will govern deadlines up to and including the trial of these matters:


 Proposed Deadline             Item

 Thursday, May 7, 2020         In HP case (6:19-cv- 00631), parties exchange claim terms for
                               construction.

 Wednesday, May 22, 2020       Parties exchange proposed claim constructions.

 Friday, May 29, 2020          Parties disclose extrinsic evidence. The parties shall disclose any
                               extrinsic evidence, including the identity of any expert witness
                               they may rely upon with respect to claim construction or
                               indefiniteness. With respect to any expert identified, the parties
                               shall also provide a summary of the witness’s expected testimony
                               including the opinions to be expressed and a general description
                               of the basis and reasons therefore. A failure to summarize the
                               potential expert testimony in a good faith, informative fashion
                               may result in the exclusion of the proffered testimony. With
                               respect to items of extrinsic evidence, the parties shall identify
                               each such item by production number or produce a copy of any
                               such item if not previously produced.

 Friday, June 5, 2020          Deadline to meet and confer to narrow terms in dispute and
                               exchange revised list of terms/constructions.

 Thursday, June 25, 2020       Parties file Opening claim construction briefs, including any
                               arguments that any claim terms are indefinite.

 Thursday, July 16, 2020       Parties file Responsive claim construction briefs.

 Thursday, July 30, 2020       Parties file Reply claim construction briefs.

 Friday, July 31, 2020         Parties submit Joint Claim Construction Statement and
                               consolidated briefing collated by Opening, Response, and Reply.
                               Absent agreement of the parties, the Plaintiff shall be responsible
                               for the timely submission of this and other Joint filings.

                               Parties may begin exchanging written discovery and serving
                               third-party subpoenas

 Friday, August 14, 2020       Markman Hearing at 9:00 a.m.



                                                 1
       Case 6:19-cv-00537-ADA Document 38-1 Filed 05/06/20 Page 3 of 4




Proposed Deadline           Item

Friday, August 21, 2020     Fact Discovery opens; deadline to serve Initial Disclosures per
                            Rule 26(a).

Friday, September 11,       Deadline to add parties.
2020

Friday, September 18,       Deadline to serve Final Infringement and Invalidity Contentions.
2020

Friday, September 25,       Deadline to amend pleadings. A motion is not required unless the
2020                        amendment adds patents or claims.

Friday, December 11,        Close of Fact Discovery.
2020

Wednesday, December 23, Opening Expert Reports.
2020

Wednesday, January 27,      Rebuttal Expert Reports.
2021

Wednesday, February 17,     Close of Expert Discovery.
2021

Friday, February 19, 2021   Deadline to meet and confer to discuss narrowing the number of
                            claims asserted and prior art references at issue. The parties shall
                            file a report within 5 business days regarding the results of the
                            meet and confer.

Friday, February 26, 2021   Dispositive motion deadline and Daubert motion deadline.

Friday, March 12, 2021      Serve Pretrial Disclosures (jury instructions, exhibits lists,
                            witness lists, discovery and deposition designations).

Friday, March 26, 2021      Serve objections to pretrial disclosures/rebuttal disclosures.

Friday, April 2, 2021       Serve objections to rebuttal disclosures and File Motions in
                            limine.

Friday, April 9, 2021       File Joint Pretrial Order and Pretrial Submissions (jury
                            instructions, exhibits lists, witness lists, discovery and deposition
                            designations); file oppositions to motions in limine.

Wednesday, April 14,        Deadline to meet and confer regarding remaining objections and
2021                        disputes on motions in limine.




                                              2
       Case 6:19-cv-00537-ADA Document 38-1 Filed 05/06/20 Page 4 of 4




Proposed Deadline        Item

Friday, April 16, 2021   File joint notice identifying remaining objections to pretrial
                         disclosures and disputes on motions in limine.

Wednesday, April 21,     Final Pretrial Conference. The Court expects to set the Pretrial
2021                     Conference within 2-4 weeks of the trial date.

Monday, May 10, 2021     Jury Selection/Trial.




      SIGNED this day of _________________________, 20____.




                                _______________________________________
                                ALAN D. ALBRIGHT
                                UNITED STATES DISTRICT JUDGE




                                           3
